Exhibit 99.1 E Contact: Mark Polzin (314) 982-1758 EMERSON REPORTS SECOND QUARTER 2010 RESULTS · Second quarter sales up 1 percent, to $5.1 billion · EPS from continuing operations increased 10 percent, to $0.54 · Strong operating cash flow of $632 million, up 27 percent · Full year EPS guidance raised to $2.40 to $2.55 ST. LOUIS, May 4, 2010  Emerson (NYSE: EMR) today announced that net sales for the second quarter ended March 31, 2010 were $5.1 billion, an increase of 1 percent from the same quarter last year. Earnings from continuing operations attributable to Emerson for the second quarter were up 11 percent to $414 million, or $0.54 per share, a 10 percent increase compared with $0.49 in the same period last year. Including discontinued operations, net earnings per share increased 8 percent, to $0.53. For the quarter, underlying sales declined 6 percent, which excludes the impact of growth from acquisitions of 4 percent and favorable currency exchange rates of 3 percent. The underlying sales decline moderated in the U.S., which was down 3 percent. Although the rate of decline has improved, underlying sales in Europe were down 18 percent. Sales in Asia continued to improve and were up 5 percent. Operational performance and financial results are improving across our business as we expected. We believe that industrial markets around the world have bottomed and are beginning to recover, said Chairman, CEO and President David N. Farr. While the pace and strength of the global recovery continue to gain momentum, we remain concerned about the sustainability of the U.S. and European economies compared to historical recovery cycles. However, we are confident that our aggressive actions to strengthen performance and accelerate growth are achieving what we expected and we feel confident in Emersons improved outlook. - more - Page Two Particularly encouraging was the gross profit margin expansion of 280 basis points to 38.9 percent compared to the prior year quarter, driven by the benefits from aggressive restructuring during the downturn and our innovation and new product introductions. Operating profit margin for the second quarter improved 90 basis points to 15.0 percent, compared with 14.1 percent in the prior year period and increased 20 basis points from the first quarter of 2010. As we have previously communicated, due to the rise in stock price in the quarter and the one-year overlap for retention purposes of two stock compensation programs, there was a significant cost headwind in the quarter.Business segment EBIT margin showed strong improvement of 340 basis points to 14.8 percent for the quarter.Pretax earnings margin for the second quarter was 11.9 percent, up 90 basis points from 11.0 percent in the prior year period, and up 20 basis points from 11.7 percent in the first quarter of 2010. Business Segment Highlights Process Management sales were down 5 percent in the quarter, including a 13 percent decline in underlying sales and a favorable 4 percent impact each from currency and acquisitions. Segment margin declined slightly to 16.9 percent, compared with the prior year margin of 17.1 percent, reflecting deleverage on lower sales volume, partially offset by the positive impact from the Companys aggressive cost containment actions. Orders turned positive in the quarter as MRO continued to show improvement, particularly in power and chemical end markets. Oil and gas orders have improved globally and nuclear end markets have gained strength, especially in Asia. During the quarter, Process Management entered into a five-year global framework agreement with Shell to serve as a main automation contractor on future capital projects. Emerson will provide project and support services for main automation systems, including distributed control systems and safety instrumented systems. Sales in the Industrial Automation segment declined 10 percent in the second quarter, including an underlying sales decline of 16 percent and a 3 percent favorable impact each from currency and acquisitions. The electrical drives business was strong - more - Page Three and growth resumed in the fluid power and electrical distribution businesses. The power generating alternators business remained weak, but orders have turned positive. Despite the decline in sales and increased restructuring expense, segment margin was flat at 10.7 percent, with positive impacts realized from cost reduction initiatives. Sales in the Network Power segment increased 4 percent in the second quarter, which included an underlying sales decline of 6 percent, a 7 percent favorable impact from the Avocent acquisition, and a positive currency impact of 3 percent. Segment margin improved 3.5 points to 11.7 percent, reflecting benefits from aggressive cost repositioning actions in 2009 as well as lower restructuring expense. Climate Technologies sales strengthened in the second quarter and were up 24 percent. Underlying sales were up 19 percent, acquisitions added 3 percent and currency added 2 percent. Asia remained very strong, with sales up 67 percent compared with the prior year quarter, driven primarily by positive effects from government stimulus programs in China. Underlying sales in the U.S. grew 13 percent, with strength in residential, refrigeration and commercial end markets. Sales in Europe declined 11 percent in the quarter, but orders have turned positive. Segment margin improved to 17.9 percent, up 8.5 points from 9.4 percent in the prior year quarter, driven by volume leverage and aggressive cost repositioning as well as effective price/cost management and lower restructuring expense. Appliance and Tools sales moved positive and were up 4 percent in the quarter, which included a 2 percent underlying sales increase and a 1 percent favorable impact each from currency translation and acquisitions. Sales growth within the businesses in this segment was mixed, an indication that consumer demand is still tepid, but demand is improving from a very low two-year base. Segment margin improved 9.0 points to 17.4 percent, driven by aggressive restructuring in prior periods, volume leverage and reduced restructuring expense. - more - Page Four Balance Sheet / Cash Flow Operating cash flow in the quarter was $632 million, an increase of 27 percent compared with $499 million in the prior year quarter as our asset utilization improvement programs continue to have a positive impact. Free cash flow (operating cash flow less capital expenditures) was $543 million, an increase of 52 percent compared with $359 million in the prior year quarter. Our focus remains on generating cash to invest for future growth,  Farr said. Operating cash flow was up 27 percent in the second quarter compared with last year and we generated in excess of $1.3 billion in cash during the first half of fiscal 2010. Our trade working capital efficiency has improved to 17.5 percent of sales this quarter. As a result of this solid, cash-driven performance, we have increased our operating cash flow target for the year to $2.9 to $3.1 billion and our free cash flow target to $2.5 to $2.6 billion. 2010 Outlook Based on an encouraging first half of fiscal 2010, order trends turning positive, and benefits from global cost repositioning efforts, Emerson now expects full year earnings per share in the range of $2.40 to $2.55. This estimate is based on anticipated underlying sales that are flat to down 3 percent. Emerson is estimating a 3 percent favorable impact from acquisitions and a 2 percent favorable impact from currency translation, resulting in net sales that are up 2 percent to 5 percent, or $21.3 to $21.9 billion. Operating profit margin and pretax margin are expected to be in the range of 15.7 to 16.0 percent and 12.5 to 12.8 percent, respectively. Given our strong first half performance and our continued operational efficiency, the operating cash flow target is $2.9 to $3.1 billion. Upcoming Investor Events Today at 2:00 p.m. EDT (1:00 p.m. CDT), Emerson senior management will discuss the second quarter results during an investor conference call. All interested parties may listen to the live conference call via the Internet by going to the Investor - more - Page Five Relations area of Emerson's website at www.Emerson.com/financial and completing a brief registration form. A replay of the conference call will be available for the next three months at the same location on the website. On May 19, 2010, Emerson Chairman, Chief Executive Officer and President David N. Farr will present at the 2010 Electrical Products Group Conference in Longboat Key, Florida. The presentation will begin at 10:45 a.m. EDT and conclude at approximately 11:25 a.m. EDT. The presentation slides will be posted at the presentation starting time in the Investor Relations area of Emersons website at www.Emerson.com/financial and will be available for approximately one week at the same location on the website. On June 3, 2010, Emerson Chairman, Chief Executive Officer and President David N. Farr will present at the Sanford C. Bernstein Strategic Decisions Conference in New York City. The presentation will begin at 10:00 a.m. EDT and conclude at approximately 10:50 a.m. EDT. Details of upcoming events will be posted as they occur on the Events Calendar in the Investor Relations section of the website. Forward-Looking and Cautionary Statements Statements in this release that are not strictly historical may be forward-looking statements, which involve risks and uncertainties, and Emerson undertakes no obligation to update any such statements to reflect later developments. These risks and uncertainties include economic and currency conditions, market demand, pricing, and competitive and technological factors, among others, as set forth in the company's most recent Form 10-K filed with the SEC. (tables attached) - more  Page Six TABLE 1 EMERSON AND SUBSIDIARIES CONSOLIDATED OPERATING RESULTS (AMOUNTS IN MILLIONS EXCEPT PER SHARE, UNAUDITED) Quarter Ended March 31, Percent Change Net sales $ $ 1 % Less: Costs and expenses Cost of sales SG&A expenses Other deductions, net 92 Interest expense, net 49 67 Earnings from continuing operations before income taxes 558 611 9 % Income taxes 176 184 Earnings from continuing operations $ $ 12 % Discontinued operations, net of tax - (9 ) Net earnings $ $ 9 % Less: Noncontrolling interests in earnings of subsidiaries 9 13 Net earnings attributable to Emerson $ 373 $ 405 9 % Diluted avg. shares outstanding Diluted earnings per share attributable to Emerson: Earnings from continuing operations $ $ 10 % Discontinued operations - (0.01 ) Diluted earnings per common share $ 0.49 $ 0.53 8 % Quarter Ended March 31, Other deductions, net Rationalization of operations $ 64 $ 36 Amortization of intangibles 24 45 Other 48 10 (Gains)/losses, net (25 ) 1 Total $ 111 $ 92 - more - Page Seven TABLE 2 EMERSON AND SUBSIDIARIES CONSOLIDATED OPERATING RESULTS (AMOUNTS IN MILLIONS EXCEPT PER SHARE, UNAUDITED) Six Months Ended March 31, Percent Change Net sales $ $ 10,155 -3 % Less: Costs and expenses Cost of sales SG&A expenses Other deductions, net Interest expense, net 92 132 Earnings from continuing operationsbefore income taxes 1,239 1,195 -4 % Income taxes 386 334 Earnings from continuing operations $ $ 861 1 % Discontinued operations, net of tax - (6 ) Net earnings $ $ 855 - Less: Noncontrolling interests in earnings of subsidiaries 22 25 Net earnings attributable to Emerson $ 831 830 - Diluted avg. shares outstanding Diluted earnings per share attributable to Emerson: Earnings from continuing operations $ $ 1.1 0 1 % Discontinued operations - ($ 0.01) Diluted earnings per common share $ $ 1.09 - Six Months Ended March 31, Other deductions, net Rationalization of operations $ $ 74 Amortization of intangibles 47 80 Other 65 34 (Gains)/losses, net ) (3) Total $ 185 - more - Page Eight TABLE 3 EMERSON AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN MILLIONS, UNAUDITED) March 31, Assets Cash and equivalents $ $ Receivables, net Inventories Other current assets 611 620 Total current assets Property, plant & equipment, net Goodwill Other 1,796 2,215 $ $ Liabilities and Stockholders Equity Short-term borrowings and current maturities of long-term debt $ 1,722 $ Accounts payable Accrued expenses Income taxes 38 52 Total current liabilities Long-term debt Other liabilities Total equity 8,368 9,005 $ 19,991 $ 21,720 - more - Page Nine TABLE 4 EMERSON AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN MILLIONS, UNAUDITED) Six Months Ended March 31, Operating Activities Net earnings $ $ Depreciation and amortization Changes in operating working capital ) 33 Pension funding ) ) Other 110 138 Net cash provided by operating activities 818 1,319 Investing Activities Capital expenditures ) ) Purchases of businesses, net of cash and equivalents acquired ) ) Other 37 31 Net cash used in investing activities (668 ) ) Financing Activities Net increase in short-term borrowings Proceeds from long-term debt Principal payments on long-term debt ) ) Dividends paid ) ) Purchases of treasury stock ) ) Other (43 ) 49 Net cash provided by (used in) financing activities (315 ) 792 Effect of exchange rate changes on cash and equivalents (105 ) (25 ) Increase (decrease) in cash and equivalents ) Beginning cash and equivalents 1,777 1,560 Ending cash and equivalents $ 1,507 $ 2,159 - more - Page Ten TABLE 5 EMERSON AND SUBSIDIARIES SEGMENT SALES AND EARNINGS (DOLLARS IN MILLIONS, UNAUDITED) Quarter Ended March 31, Sales Process Management $ 1,505 $ 1,428 Industrial Automation 960 867 Network Power 1,304 1,351 Climate Technologies 733 908 Appliance and Tools 727 760 5,229 5,314 Eliminations (142 ) (170 ) Net Sales $ 5,087 $ 5,144 Quarter Ended March 31, Earnings Process Management $ 257 $ 241 Industrial Automation 102 94 Network Power 108 157 Climate Technologies 69 163 Appliance and Tools 61 133 597 788 Differences in accounting methods 47 49 Corporate and other (37) (159) Interest expense, net (49 ) (67 ) Earnings before income taxes $ 558 $ 611 Quarter Ended March 31, Rationalization of operations Process Management $ 6 $ 9 Industrial Automation 9 15 Network Power 30 9 Climate Technologies 8 2 Appliance and Tools 11 1 Total Emerson $ 64 $ 36 - more - Page Eleven TABLE 6 EMERSON AND SUBSIDIARIES SEGMENT SALES AND EARNINGS (DOLLARS IN MILLIONS, UNAUDITED) Six Months Ended March 31, Sales Process Management $ $ Industrial Automation Network Power Climate Technologies Appliance and Tools 1,498 1,491 Eliminations (280 ) (313 ) Net Sales $ 10,502 $ 10,155 Six Months Ended March 31, Earnings Process Management $ $ Industrial Automation Network Power Climate Technologies Appliance and Tools 140 244 Differences in accounting methods 97 95 Corporate and other ) ) Interest expense, net (92 ) (132 ) Earnings from continuing operations before income taxes $ 1,239 $ 1,195 Six Months Ended March 31, Rationalization of operations Process Management $ 8 $ 16 Industrial Automation 12 33 Network Power 50 16 Climate Technologies 22 5 Appliance and Tools 15 4 Total Emerson $ 107 $ 74 Page Twelve TABLE 7 Reconciliations of Non-GAAP Financial Measures The following reconciles Non-GAAP measures with the most directly comparable GAAP measure (dollars in millions): Forecast FY2010 Net Sales Underlying Sales (Non-GAAP) -3% to 0% Currency Translation +2 pts Completed Acquisitions +3 pts Net Sales +2% to +5% Forecast FY2010 Operating Profit Operating Profit (Non-GAAP) ~$3,345  3,500 Operating Profit Margin % (Non-GAAP) 15.7% - 16.0% Interest Expense and Other Deduction, Net ~($685) Pretax Earnings ~ $2,660 - 2,815 Pretax Earnings Margin % 12.5% - 12.8% Forecast FY2010 Free Cash Flow (dollars in billions) Operating Cash Flow ~$2.9 - $3.1 Capital Expenditures ~($0.4) - ($0.5) Free Cash Flow (Non-GAAP) ~$2.5 - $2.6 Operating Profit Q2 2009 Q1 2010 Q2 2010 Net Sales $ $ 5,011 $ Cost of Sales SG&A Expenses Operating Profit (Non-GAAP) Operating Profit Margin % (Non-GAAP) % % % Other Deductions, Net 93 92 Interest Expense, Net 49 65 67 Pretax Earnings $ $ 584 $ Pretax Earnings Margin % Second Quarter Cash Flow Q2 2009 Q2 2010 Change Operating Cash Flow $ $ 632 Capital Expenditures 140 89 Free Cash Flow (Non-GAAP) $ $ 543 52% All amounts above are GAAP financial measures, except as noted. -more- Page Thirteen TABLE 7 (cont) Reconciliations of Non-GAAP Financial Measures The following reconciles Non-GAAP measures with the most directly comparable GAAP measure (dollars in millions): Business Segment EBIT Q2 2009 Q2 2010 Business Segment EBIT (Non-GAAP) $ $ 788 Business Segment EBIT Margin % (Non-GAAP) % % Difference in Accounting Methods 47 49 Corporate and Other ) ) Earnings from continuing operations before interest and income taxes (Non-GAAP) Interest Expense, Net ) ) Pretax Earnings $ $ 611 Pretax Earnings Margin % % % All amounts above are GAAP financial measures, except as noted. # # #
